United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRUBTION CENTER, Tulsa, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-781
Issued: December 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On February 19, 2013 appellant filed a timely appeal of a November 28, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an occupational
disease due to factors of her federal employment.
FACTUAL HISTORY
On January 27, 2012 appellant, then a 41-year-old mail handler, filed an occupational
disease claim alleging that she developed a condition on March 1, 2011, which she related to her
federal employment on that date. In an accompanying narrative statement, she described her
1

5 U.S.C. § 8101 et seq.

work at the employing establishment beginning on January 30, 1998 as a mail handler.
Appellant stated that in August 1999 she sustained a right wrist injury which was accepted. She
also sustained a rotator cuff injury and back surgery but continued to work full time. In her
current position, appellant moves equipment and has to bend and squat to attach the equipment.
She stated that driving the tow mule caused pain in her wrist. Appellant noted that she also
drove a forklift which moved boxes of trays to the mule. She noted that she had problems with
her back, arms, neck and wrist. Appellant stated that she could not sleep due to pain in her arms
and that she could not close her hands in the morning and that her hands, especially the right,
were numb.
In reports dated November 15 and 22 and December 13, 2011 and January 24, 2012,
Dr. Mark Stephen Wilson, an orthopedic surgeon, examined appellant due to injuries to her
cervical spine, thoracic spine, both shoulder and both hands and wrists that she sustained as a
result of cumulative trauma from work activities. He listed her work-related duties of driving a
forklift, bending and pulling of equipment weighting up to 3,000 pounds, bending and pulling.
Dr. Wilson also noted appellant’s previous work-related injuries and performed a physical
examination. He stated, “Due to the repetitive nature of [appellant’s] job, she began to have pain
in her cervical spine and her bilateral upper extremities with her duties at work.” Dr. Wilson
diagnosed cervical spine sprain/strain, cervical radiculopathy, thoracic sprain/strain, bilateral
shoulder impingement and bursitis, bilateral elbow lateral epicondylitis, bilateral carpal tunnel
syndrome, bilateral thumb arthritis and right second and third digit trigger fingers all of which he
attributed to cumulative trauma.
In a letter dated March 22, 2012, OWCP requested additional factual and medical
information from appellant in support of her claim. It allowed 30 days for a response.
Appellant submitted additional medical evidence. Dr. Don R. Barney, an osteopath,
examined her on March 4 and 19, 2010 noting that she attributed her left wrist condition at that
time to turning the wheel while driving a forklift or mule in the performance of her job duties.
He diagnosed carpal tunnel syndrome and tenosynovitis of the left wrist.
On January 24, 2012 Dr. Aletha C. Oglesby, a Board-certified family practitioner,
examined appellant due to back pain. She had previously treated appellant on January 11,
February 7, May 9 and 20, 2011 and February 9 and 28, 2012 and found appellant’s pain to be
stable, but increased when she worked overtime. Dr. Oglesby diagnosed unspecified disc
disorder of the lumbar region.
On April 29, 2011 Dr. Sreelatha K. Krishna, a Board-certified internist, stated that
appellant had an onset of back pain two weeks earlier. Appellant reported sharp pain while
bending and performing the activities of daily living. Dr. Randall L. Hendricks, a Boardcertified orthopedic surgeon, examined her on May 18, 2011 and stated that she had a solid
fusion at L5-S1 with minimal spondylosis at L3-5 based on magnetic resonance imaging (MRI)
scan.
In a letter dated April 10, 2012, OWCP requested that appellant resubmit her narrative
statement as it was illegible. It allowed 30 days for a response.

2

Appellant underwent a cervical MRI scan on March 6, 2012. This report demonstrated a
small central disc protrusion at C4-5 and central canal stenosis with disc extrusion at C5-6 as
well as central canal stenosis with broad based central disc protrusion at C6-7.
In a report dated March 28, 2012, Dr. Hendricks stated that appellant reported neck pain,
headaches and pain radiating down her right arm into her hand. He reviewed the MRI scan of
her cervical spine, which demonstrated C6-7 disc herniation and a smaller C6-7 disc protrusion.
Dr. Hendricks recommended an epidural steroid injection.
Appellant resubmitted a portion of her narrative statement, which described her work
duties of moving equipment full of mail by pushing, pulling, hooking equipment, bending
squatting and driving a tow mule. She listed her work injuries including a wrist injury in 1999,
2003 rotator cuff surgery, 2005 back surgery and 2008 hardware removal surgery on her back.
In a narrative statement dated May 4, 2012, appellant provided her work duties as a mail handler
in the processing and distribution plant. She stated that OWCP accepted her claim for right
carpal tunnel syndrome in 1999. Appellant injured her back in November 2000 and had surgery
and hardware removal. She injured her right shoulder on January 24, 2003 which resulted in
accepted rotator cuff surgery.
By decision dated June 29, 2012, OWCP denied appellant’s claim finding that, although
she had submitted a narrative statement, she did not specify the claimed condition resulting from
her employment duties. Appellant requested a review of the written record by an OWCP hearing
representative on July 13, 2012.
On March 6, 2012 Dr. Darnell Blackmon, a Board-certified orthopedic surgeon,
examined appellant due to bilateral upper extremity pain. He noted that she performed heavy
lifting at the employing establishment and had developed neck pain as well as bilateral hand pain
while she was at work. Dr. Blackmon found that Spurling’s test produced symptoms that
radiated into appellant’s right upper extremity with patchy paresthesias in both upper extremities.
Appellant also had a bilateral positive Durkan’s compression test, positive Tinel’s sign and
positive Phalen’s test. Dr. Blackmon found no atrophy of her hands. He diagnosed cervical
radiculopathy and bilateral carpal tunnel syndrome.
On March 15, 2012 Dr. Yogesh Mittal, a Board-certified orthopedic surgeon, diagnosed
bilateral neck pain and bilateral carpal tunnel syndrome. He noted that appellant’s
electromyography (EMG) showed bilateral carpal tunnel syndrome with no electrodiagnostic
evidence of right or left medial nerve entrapments and no brachial plexus or cervical
radiculopathy.
In a report dated April 11, 2012, Dr. Hendricks diagnosed cervical radiculopathy and
provided a cervical epidural steroid injection. He reviewed appellant’s EMG on April 25, 2012
and stated that she did not have any hard identifiable radiculopathy. Dr. Hendricks stated that
the EMG tended to suggest that she had carpal tunnel but no cervical radiculitis. In a note dated
May 25, 2012, he stated that the cervical epidural eased appellant’s pain for 12 days and that she
reported intermittent right arm pain. Dr. Hendricks recommended a second cervical epidural.
He examined appellant on June 22, 2012 and stated that her cervical epidural injections did not

3

reduce her cervical pain. Dr. Hendricks stated that she complained of severe neck pain with
radiation into her arm. He recommended an anterior cervical discectomy and fusion.
In a note dated March 4, 2010, Dr. Barney noted that appellant was a mail handler and
equipment operator driving a mule and forklift, which required use of her wrist. He found
tenderness to the right wrist and pain with flexion and extension. Dr. Barney stated that
appellant had positive Tinel’s sign and Phalen’s test. He diagnosed carpal tunnel syndrome of
the right wrist. Dr. Barney stated:
“In my medical opinion the injuries described above and the results of the
physician exam[ination] as revealed above are due to [appellant’s] job as a mail
handler at the [employing establishment] distribution plant. The job of operating
the mule, operating the forklift has caused her to put extreme pressure on her left
wrist due to having pain in the right wrist and right shoulder. This pain had now
caused the carpal tunnel strap to be painful and has resulted in carpal tunnel
syndrome.”
By decision dated November 28, 2012, the hearing representative noted that appellant
claimed injury on March 1, 2011. Appellant had two prior work-related injuries a traumatic
work injury on November 1, 2000 accepted for lumbar strain, degenerative disc disease and
lumbar surgery. On November 12, 2002 she filed a claim for right shoulder strain, which OWCP
accepted for right rotator cuff strain and surgical repair. Appellant received a schedule award for
four percent impairment of the right upper extremity. The hearing representative denied her
current claim on the grounds that she did not state which conditions she was claiming or
specifically identify the work duties she believed caused her conditions. The hearing
representative stated that since no factors of employment in the performance of duty had been
established the medical evidence would not be discussed.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”2 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.3 A medical report is of limited probative value on a given
2

20 C.F.R. § 10.5(q).

3

Lourdes Harris, 45 ECAB 545, 547 (1994).

4

medical question if it is unsupported by medical rationale.4 Medical rationale includes a
physician’s detailed opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment activity. The opinion of the
physician must be based on a complete factual and medical background of the claim, must be
one of reasonable medical certainty and must be supported by medical reasoning explaining the
nature of the relationship between the diagnosed condition and specific employment activity or
factors identified by the claimant.5
ANALYSIS
Appellant stated that she developed injuries to her back, arms, neck and right wrist due to
her employment duties. She has submitted medical reports from several physicians providing
specific diagnoses of conditions in her implicated body parts. Dr. Wilson diagnosed cervical
spine sprain/strain, cervical radiculopathy, thoracic sprain/strain, bilateral shoulder impingement
and bursitis, bilateral elbow lateral epicondylitis, bilateral carpal tunnel syndrome, bilateral
thumb arthritis and right second and third digit trigger fingers. Dr. Barney diagnosed carpal
tunnel syndrome and tenosynovitis of the left wrist as well as carpal tunnel syndrome of the right
wrist. Dr. Oglesby diagnosed unspecified disc disorder of the lumbar region. Dr. Hendricks
diagnosed C6-7 disc herniation and a smaller C6-7 disc protrusion based on a cervical MRI scan
with cervical radiculopathy. Dr. Blackmon diagnosed cervical radiculopathy and bilateral carpal
tunnel syndrome. The Board finds that appellant has provided the initial medical evidence
necessary to establish the existence of diseases or conditions of her back, arms, neck and right
wrist as alleged.
Appellant also identified specific employment duties, which she felt caused or
contributed to her diagnosed conditions including moving equipment, bending and squatting to
attach the equipment, driving a forklift to move boxes of trays to the mule as well as driving a
tow mule.
However, only two of the medical reports submitted discuss the causal relationship
between appellant’s diagnosed conditions and her employment duties. In support of a causal
relationship between her implicated employment duties and her diagnosed conditions, appellant
submitted Dr. Wilson’s November 15, 2011 report listing her work-related duties of driving a
forklift, bending and pulling of equipment weighting up to 3,000 pounds. Dr. Wilson stated,
“Due to the repetitive nature of [appellant’s] job, she began to have pain in her cervical spine and
her bilateral upper extremities with her duties at work.” He diagnosed cervical spine
sprain/strain, cervical radiculopathy, thoracic sprain/strain, bilateral shoulder impingement and
bursitis, bilateral elbow lateral epicondylitis, bilateral carpal tunnel syndrome, bilateral thumb
arthritis and right second and third digit trigger fingers.
Dr. Wilson provided a proper factual background, noting appellant’s work duties and
provided diagnoses of her back, neck and arm conditions. In support of his opinion that her
diagnosed conditions were due to her employment, he opined that the repetitive nature of her job
4

T.F., 58 ECAB 128 (2006).

5

A.D., 58 ECAB 149 (2006).

5

caused her pain. While Dr. Wilson’s report includes an opinion on the causal relationship
between appellant’s diagnosed condition and her employment duties, he failed to provide the
necessary medical rationale to explain how her duties of driving a forklift as well as bending and
pulling equipment resulted in the diagnosed conditions. As he did not provide any medical
reasoning, his reports are not sufficient to meet her burden of proof in establishing her
occupational disease claim.
Dr. Barney stated that appellant attributed her left wrist condition to driving a forklift or
mule in the performance of her job duties. He diagnosed bilateral carpal tunnel syndrome based
on a physical examination including positive Tinel’s sign and Phalen’s test. Dr. Barney stated:
“In my medical opinion the injuries described above and the results of the
physician exam[ination] as revealed above are due to [appellant’s] job as a mail
handler at the [employing establishment] distribution plant. The job of operating
the mule, operating the forklift has caused her to put extreme pressure on her left
wrist due to having pain in the right wrist and right shoulder. This pain had now
caused the carpal tunnel strap to be painful and has resulted in carpal tunnel
syndrome.”
Dr. Barney provided an opinion that there was a causal relationship between appellant’s
work duties including driving tow mules and forklifts. While he offered some medical
reasoning, he did not explain how the repeated trauma from appellant’s employment activities
resulted in her diagnosed carpal tunnel syndrome. Dr. Barney did not explain the process by
which her duties would cause or contribute to her diagnosed carpal tunnel syndrome. Due to the
lack of detailed medical reasoning, his report is insufficient to meet appellant’s burden of proof
in establishing carpal tunnel syndrome.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has established diagnosed conditions and implicated work
factors as causing or contributing to her medical conditions. However, the Board finds that she
failed to submit the necessary medical opinion evidence to establish a causal relationship
between her diagnosed medical conditions and her job duties.

6

ORDER
IT IS HEREBY ORDERED THAT the November 28, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: December 5, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

7

